DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 12/13/22 has been acknowledged.
Applicant cancelled Claim 4 to overcome objections to the specification and rejections of this claim under 35 U.S.C. 112(a) and 112(b). Applicant amended Claims 1 and 19 to correct grammatical errors/inconsistencies.

Status of Claims
Claims 13-18 are withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1-3, 5-12, and 19-20 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (US 2018/0084614) in view of Veerasamy et al. (US 2012/0087127) and Lerman et al. (US 2011/0180818). 
In re Claim 1, Bower teaches an apparatus, comprising:
a plurality of light-emitting diodes (LEDs) arranged as an LED array (paragraph 0003),
the plurality of LEDs being distributed between – see Annotated Modified Fig. 2 -
Annotated Modified Fig. 2

    PNG
    media_image1.png
    426
    660
    media_image1.png
    Greyscale

a central group of LEDs – Central in Annotated Modified Fig. 2 – as four LEDs in   the second row - and a border group of LEDs (creating two columns and two rows) that surrounds the central group of LEDs,
the central group of LEDs including central blue LEDs that are configured to emit central blue light and central yellow LEDs that are configured to emit central yellow light such that, when observed at a reference plane separated from the LED array, the central blue light and the central yellow light combine to appear as central white light (paragraph 0013) having a central correlated color temperature - inherently,
the border group of LEDs including border blue LEDs that are configured to emit border blue light and border yellow LEDs that are configured to emit border yellow light such that, when observed at the reference plane, the border blue light and the border yellow light combine to appear as border white light (paragraph 0013) having a border correlated color temperature – inherently.
Bower shows in Fig. 2 LEDs (31, 32, and 33) of three different colors disposed in an alternative manner (paragraph 0045) to provide a spatial mixing of colors and allowing a human eye to see a single color, such as a white color emitted by the array. However, Bower points out (paragraph 0045) that using LEDs of a third color it is not necessary, since (as he teaches in paragraph 0013) an array comprising only blue and yellow colors LEDs is capable to provide a desired image of a white emission. Based on this disclosure, the current Office Action created the Annotated Modified Fig. 2 with only two types of LEDs – one type of a blue color, and another type of a yellow color, where different colors LEDs are disposed alternatively with each other to provide a good special mixing of color (Bower, paragraph 0045).
Bower further teaches (paragraph 0043) that a yellow color LED is created based on a blue-light emitter in combination with a phosphor, making it obvious for one of ordinary skill in the art before filing the application creating, for the Annotated Modified Fig. 2, each blue-color LED comprising only a blue-light emitter, and creating each yellow-color LED comprising a blue-light emitter in combination with a yellow phosphor. 
With the above obvious modifications, one of ordinary skill in the art before filing the application would not find in the Bower reference any information on a structure of each LED, such as on a particular distribution of a phosphor in yellow LEDs and on directions of emitted lights from yellow and blue LEDs, both features defining a field of use of the array and various parameters of the array, including a color temperature. Accordingly, Bower does not teach explicitly or inherently that the border correlated color temperature is different from the central correlated color temperature. 
Veerasamy teaches a LED panel comprising an array of LEDs disposed on a substrate (Fig. 2, paragraph 0010), where light rays from each LED are passing through each entire external surface over a support and some light rays reach adjacent LEDs (based on continuation of light rays from each LED in Fig. 2), and where due to blended together lights from all LEDs (paragraph 0010), the panel produces an even illumination on its face (e.g., on a reference panel, using other words). And Lerman teaches a square-shaped light emitter (Fig. 8E, paragraph 0169) with a phosphor on top and side surfaces of blue-light emitter, which are obviously transparent for the emitted light.
Bower, Veerasamy, and Lerman teach analogous arts directed to an array of LEDs, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the structure created based on the Bower reference in view of Veerasamy and Lerman structures, since all structures are from the same field of endeavor, and Veerasamy and Lerman created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to create each LED of the modified Bower array (each LED having a rectangular shape, as shown in Figs. 2 and 3 of Bower) such that it radiates light through its entire surface disposed over a support (per Veerasamy), the entire surface  including a top surface that is orthogonal side surfaces for a better blending of different colors, to create each blue rectangular emitter radiating light through its top and side surfaces (per Lerman), and to create each yellow LED with a blue-light emitter and a yellow phosphor disposed on top and side surfaces of the blue-light emitter (per Lerman, allowing creating yellow light passing to top and side surfaces of the LED), in order to physically enable creation of the modified LED array with a definite and well blended distribution of light on a reference plane (if used), for repeatability of light emission parameters from the LEDs array that is needed in a mass production. 
It is obvious that in the above array a light emitted from a side surface of each LED reaches at least an adjacent LED, with a part of the reached light passing through a transparent glass the adjacent LED into its interior, where a part of the entered light re-exists the adjacent LED, and where if a blue light entered into the adjacent yellow LED the blue light is partially absorbed by the yellow phosphor and partially re-emitted from the adjacent yellow LED as a yellow light and partially – as a blue light.
It would have been inherent for the created LEDs array that the correlated color temperature from the central group of the LEDs would be different from the correlated color temperature from the border group of the LEDs: Each yellow LED of the central group receives portions of blue light from surrounding four blue LEDs, which is absorbed by yellow phosphor of the central yellow LED and creates additional “four portions” of yellow light, while each yellow LED of the border group receives portions of blue light from surrounding three blue LEDs, and, accordingly, it creates additional “three portions” of yellow light, e.g., in a light from the central group there will be a higher ratio of yellow to blue than in a light from the border group, while it is well-known in the art that a color temperature is influenced by ratios of different colors in a light. 
Note in addition, that the limitation related to a correlated color temperature is a functional limitation, while a structure of Claim 1 of the current application and a structure of Bower/Veerasamy/Lerman for Claim 1 are the same. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims. I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 2, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above and wherein (Annotated Modified Fig. 2):
the central blue LEDs and the central yellow LEDs are arranged in a checkerboard pattern in the LED array; and
the border blue LEDs and the border yellow LEDs are arranged in a checkerboard pattern in the LED array.
In re Claim 3, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above and wherein (Annotated Modified Fig. 2):
each of the central blue LEDs is configured to emit light having a same central blue intensity (Bower/Veerasamy/Lerman does not teach different intensity for any of his central blue LEDs);
each of the central yellow LEDs is configured to emit light having a same central yellow intensity (Bower/Veerasamy/Lerman does not teach a different intensity for any of the central yellow LEDs, and each of the central yellow LEDs is surrounded by the same number – 4 - of blue LEDs influencing its light intensity);
each of the border blue LEDs is configured to emit light having a same border blue intensity (Bower/Veerasamy/Lerner does not teach different intensity for any of the border blue LEDs);
each of the border yellow LEDs is configured to emit light having a same border yellow intensity (Bower/Veerasamy/Lerner does not teach different intensity for any of his border yellow LEDs, and each border yellow LEDs is surrounded by the same number – 3 - of blue LEDs influencing its light intensity); and
a ratio of the central blue intensity to the central yellow intensity differs from a ratio of the border blue intensity to the border yellow intensity – as explained for Claim 1.
In re Claim 5, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above, wherein (Annotated Modified Fig. 2):
the LED array is a two-dimensional array;
each LED in the central group is fully surrounded by adjacent LEDs in the LED array; and
each LED in the border group is only partially surrounded by adjacent LEDs in the LED array.
In re Claim 6, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above, wherein (Annotated Modified Fig. 2):
the array of LEDs is a two-dimensional rectilinear array;
each LED in the central group is surrounded by four directly adjacent LEDs and four diagonally adjacent LEDs in the LED array; and
each LED in the border group is surrounded by fewer than four directly adjacent LEDs or fewer than four diagonally adjacent LEDs in the LED array.
In re Claim 7, Bower/Veerasamy/Lerman teaches the apparatus of Claim 1 as cited above, wherein (Annotated Modified Fig. 2):
the LED array is a two-dimensional array that extends in a first plane (being a Bower substrate 20 shown in Figs. 3A, 3B, paragraph 0039) that is generally parallel to the reference plane - the reference plane (as explained for Claim 1, where a reference plane 210 is in Fig. 2, paragraph 0010 of Veerasamy), 
each LED in the array is configured to emit light from a first emission surface oriented generally parallel to the first plane and from at least one second emission surface oriented substantially orthogonal to the first emission surface: Bower teaches an LED having a rectangular shape (Figs. 2 and 3), the first emission surface being a top surface and the second emission surface being a side surface of the LED;
the LEDs of the array are arranged such that the at least one second emission surface of an LED is positioned to receive light from a second emission surface of at least another LED in the array (as explained for Claim 1).
In re Claim 8, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as explained for Claim 1, light emitted from a second emission surface of a first LED of the array is configured to interact with a phosphor of a second LED of the array.
In re Claim 9, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is obvious from the explanation for Claim 1, central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first central yellow LED. 
In re Claim 10, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is obvious from explanation for Claim 1, central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first border yellow LED.
In re Claim 11, Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is obvious from explanation for Claim 1, border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first border yellow LED. 
In re Claim 12. Bower/Veerasamy/Lerman teaches the apparatus of Claim 7 as cited above, wherein, as is clear from explanations for Claim 1, border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first central yellow LED.
In re Claim 19, Bower teaches an apparatus, comprising:
a plurality of light-emitting diode (LEDs) arranged as a two-dimensional rectilinear LED array (Fig. 2 and paragraph 0003) on a substrate 20 (paragraph 0039) and having a rectangular shape (as shown in Figs. 2 and 3A),
the plurality of LEDs being distributed – see Annotated Modified Fig. 2 - between a central group of LEDs – Central, comprising four LEDs in the second row - and a border group of LEDs – created as top and bottom rows and two side columns - that surrounds the central group of LEDs, 
each LED in the central group being surrounded by four directly adjacent LEDs and four diagonally adjacent LEDs in the LED array - as in Annotated Modified Fig. 2, 
each LED in the border group being surrounded by fewer than four directly adjacent LEDs or fewer than four diagonally adjacent LEDs in the LED array – as in Annotated Modified Fig. 2,
the central group of LEDs including central blue LEDs that are configured to emit central blue light and central yellow LEDs that are configured to emit central yellow light such that the central blue light and the central yellow light combine to appear as central white light (paragraph 0013) having a central correlated color temperature - inherently, 
the central blue LEDs and the central yellow LEDs being arranged in a checkerboard pattern in the LED array – as in Annotated Modified Fig. 2,
the border group of LEDs including border blue LEDs that are configured to emit border blue light and border yellow LEDs that are configured to emit border yellow light such that the border blue light and the border yellow light combine to appear as border white light (paragraph 0013) having a border correlated color temperature – inherently, 
the border blue LEDs and the border yellow LEDs are arranged in a checkerboard pattern in the LED array – as in Annotated Modified Fig. 2.
In Fig. 2, Bower shows LEDs 31, 32, and 33 of three different colors disposed in an alternative manner (paragraph 0045) to provide a spatial mixing of colors and allowing a human eye to see a single color, such as a white color emitted by the array. However, Bower points out (paragraph 0045) that using LEDs of a third color it is not necessary, since (as he teaches in paragraph 0013) an array comprising only blue and yellow colors LEDs is capable to provide a desired image of a white radiation. Based on this disclosure, the current Office Action created an Annotated Modified Fig. 2 with only two types of LEDs – one type of a blue color, and another type of a yellow color, where different colors LEDs are disposed alternatively with each other to provide a good special mixing of color (Bower, paragraph 0045).
Bower further teaches (paragraph 0043) that a yellow color LED is created based on a blue-light emitter in combination with a phosphor, making it obvious for one of ordinary skill in the art before filing the application creating, that in the Annotated Modified Fig. 2, each blue-color LED comprises a blue-light emitter, and each yellow-color LED comprises a blue-light emitter in combination with a yellow phosphor. 
With the above obvious modifications, one of ordinary skill in the art before filing the application would not find in the Bower reference any information on a structure of each LED, such as on a particular distribution of a phosphor in yellow LEDs and on directions of emitted lights from yellow and blue LEDs, both features defining a field of use of the array and various parameters of the array, including a color temperature. Accordingly, Bower does not teach explicitly or inherently that the border correlated color temperature is different from the central correlated color temperature. 
Veerasamy teaches a LED panel comprising an array of LEDs disposed on a substrate (Fig. 2, paragraph 0010), where light rays from each LED are passing through its top and side surfaces and some light rays reach adjacent LEDs (based on continuation of light rays from each LED in Fig. 2); due to blended together lights from all LEDs (paragraph 0010), the panel produces an even illumination on its face (top), which could be identified as a reference plane. And Lerman teaches a square-shaped light emitter (Fig. 8E, paragraph 0169) with a phosphor on top and side surfaces of the blue-light emitter, e.g., showing that sides and top of the emitter are transparent to the emitted light.
It would have been obvious for one of ordinary skill in the art before filing the application to create each LED of the modified Bower array (each LED having a rectangular shape, as shown in Figs. 2 and 3 of Bower) such that it radiates light through its entire surface disposed over a support (per Veerasamy), the entire surface  including a top surface that is orthogonal side surfaces for a better blending of different colors, to create each blue rectangular emitter radiating light through its top and side surfaces (per Lerman), and to create each yellow LED with a blue-light emitter and a yellow phosphor disposed on top and side surfaces of the blue-light emitter (per Lerman, allowing creating yellow light passing to top and side surfaces of the LED), in order to physically enable creation of the modified LED array with a definite and well blended distribution of light on a reference plane (if used), for repeatability of light emission parameters from the LEDs array that is needed in a mass production. 
It is obvious that in the above array a light emitted from a side surface of each LED reaches at least an adjacent LED, with a part of the reached light passing through a transparent glass the adjacent LED into its interior, where a part of the entered light re-exists the adjacent LED, and where if the blue light enters into the adjacent yellow LED - the blue light is partially absorbed by the yellow phosphor and partially re-emitted from the adjacent yellow LED as a yellow light and partially – as a blue light.
It would have been inherent for the created LEDs array that the correlated color temperature from the central group of the LEDs would be different from the correlated color temperature from the border group of the LEDs: Each yellow LED of the central group receives portions of blue light from surrounding four blue LEDs, which is absorbed by yellow phosphor of the central yellow LED and creates additional “four portions” of yellow light, while each yellow LED of the border group receives portions of blue light from surrounding three blue LEDs, and, accordingly, it creates additional “three portions” of yellow light, e.g., in a light from the central group there will be a higher ratio of yellow to blue than in a light from the border group, while it is well-known in the art that a color temperature is influenced by ratios of different colors in a light. 
Note, in addition, that the limitation related to a correlated color temperature is a functional limitation, while physical structures of Claim 19 of the current application and  created per Bower/Veerasamy/Lerman for Claim 19 are the same. In accordance with MPEP 2112.01   Composition, Product, and Apparatus Claims. I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 20, Bower/Veerasamy/Lerman teaches the apparatus of Claim 19 as cited above, including the reference plane, being parallel to the LEDs substrate (as shown in Fig. 2 of Veerasamy, paragraph 0010). 
Bower/Veerasamy/Lerman further teaches that (Annotated Modified Fig. 2):
the LED array is a two-dimensional array that extends in a first plane (e.g., on the substrate of Bower) that is generally parallel to the reference plane;
each LED in the array (having a rectangular shape of Bower, as shown for Claim 19) is configured to emit light from a first emission surface (being a top surface of the LED) oriented generally parallel to the first plane and from at least one second emission surface (such as a side surface of the rectangular Bower LED) orthogonal to the first emission surface;
the LEDs of the array are arranged such that the at least one second emission surface of an LED is positioned to receive light from a second emission surface of at least another LED in the array (as explained for Claim 19);
light emitted from a second emission surface of a first LED of the array is configured to interact with a phosphor of a second LED of the array (as explained for Claim 19);
central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first central yellow LED (as is clear from explanations for Claim 19);
central blue light emitted from a second emission surface of a first central blue LED is configured to be absorbed by a phosphor of a first border yellow LED (as explained for Claim 19 with respect to Annotated Modified Fig. 2);
border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first border yellow LED (as is clear from Annotated Modified Fig. 2 and explanations for Claim 19); and
border blue light emitted from a second emission surface of a first border blue LED is configured to be absorbed by a phosphor of a first central yellow LED (as is clear from Annotated Modified Fig. 2 and explanations for Claim 19).

Response to Arguments
Applicant’ arguments (REMARKS, filed 12/13/22) has been thoroughly reviewed and considered.
Examiner agrees with cancellation of Claim 4 and with amendments to some claims that removed grounds for objections to the specification and claims and for rejection of Claim 4 under 35 U.S.C. 112(b) (REMARKS, pages 9-10).
Examiner does not agree with the Applicant’ arguments related to rejection under 35 U.S.C. 103(a) (REMARKS, pages 10-17) and maintains the rejection in the current Office Action. Responses to various arguments are provided below:
Regarding Bower (REMARKS, pages 10-11): Bower teaches (paragraph 0012) that using different number of LEDs emitting different color can be done for some embodiments, but does not teach that it is a case for all embodiments: for example, his LEDs array of Fig. 1A has the same number of LEDs emitting lights of three different colors, the Modified Annotated Fig. 2 of Bower presented in the Office Actions has the same number of blue and yellow LEDs. 
However, none of the claims recites that a number of yellow LED is the same as a number of blue LEDs or different; there is no reason arguing “the same or different” number of LEDs of different colors as far as none of possible limitations is claimed.

Regarding Veerasamy (REMARKS, pages 11-13, see Annotated Fig. 2 below) 
Annotated Fig. 2

    PNG
    media_image3.png
    204
    491
    media_image3.png
    Greyscale

was used by the Office Action as an art teaching that each LED emits light in various directions, including the direction to and through its top and in the direction to and through its sides. Since a continuation of a light ray from a first LED (as shown by dotted lines in Annotated Fig. 2) reaches a transparent surface of a second LED, one of ordinary skill in the art would understand that some of this “reaching” light rays may enter inside the second LED through its transparent surface, even though Veerasamy does not state this.
Please, note that “blending lights within the panel” cited by Veerasamy - does not prevent a light emitted by one LED from entering into another LED even though Veerasamy does not identify such possibility.
Please, be also reminded that MPEP recognizes various motivations and reasoning for modifications or understanding prior arts - whether they are stated by prior arts or are based on a knowledge of one of ordinary skill in the art. And one of ordinary skill in the art understands that a light falling onto a transparent surface of a light emitter would enter this light emitter (unless it is totally reflected by the transparent surface, which happens seldomly). 

Regarding Lerman (REMARKS, pages 13-14): Lerman teaches multiple embodiments for LEDs arrays and multiple embodiments for distributing a phosphor on a light emitter; however, the Office Actions choose for modification of Bower the embodiment in which a phosphor is distributed on a top and sides of a light emitter, since the Office Actions combined the teaching of Lerman with the teaching of Veerasamy directed to LEDs emitting light from their top and side surfaces. 
For the Applicant, however, another disclosure of Lerman is more important: Lerman teaches a structure (Fig. 12B, paragraph 0177), in which a light from a side surface of blue LED 56 enters a transparent volume 64 (made from a solid material, paragraph 0156) in which a piece of a phosphor is disposed. A part of the entered blue light excites the phosphor while another is not absorbed by the phosphor. As the result, inside the transparent volume, two lights of differently are created. A portion of this mixed lights exits the transparent volume 64 as a white color. This disclosure of Lerman supports the Office Action’ assumption (which was made based on a general knowledge of a light and an LED) that when a light from one LED falls onto the transparent surface of another LED, which interior has a phosphor capable to absorb this light, the entered light excites the phosphor. And the disclosed teaching of Lerman proves that the Applicant assumption on: “nothing in Veerasamy and Lerman teaching that a light from one LED may effect a light output of an adjacent LED” - is wrong. 

Regardless a combination of Bower with Veerasamy and Lerman (REMARKS, pages 14-16): Since Bower does not explicitly teach how his blue emitters are constructed, how a phosphor is distributed in his yellow light, and how each LED radiates light – only from the top or also from side surfaces, teachings of Veerasamy and Lerman are important, since they allow creating all LEDs with a definite shape of an emitter, with a definite distribution of a phosphor, and with definite directions of LEDs emissions from the arrays of LEDs constructed the same way, which are all essential for a mass production, since repeatability of LED arrays emission’s characteristics depends on these parameters; if one array has characteristics needed for a user, he may buy multiple others and will be sure that characteristics and parameters of the arrays would be the same – this is important for using the LED arrays on their own or in larger devices, such as displays, TVs, etc. 

Again, regarding Bower (REMARKS, page 15): Controlling a correlated color temperature by using different number of LEDs radiating different light is only one possibility used by Bower who also teaches LED arrays having the same number of LEDs of different color (as shown earlier). However, the Bower’ disclosure is not sufficient for a possibility of creating multiple LEDs array with the same characteristics that are needed for a mass production. Accordingly, the Office Actions modified Bower per Veerasamy and Lerman allowing creating multiple arrays with a high level of repeatability.
Examiner believes that obviousness of the claims is explained and disagrees with he Applicant request for allowance (REMARKS, pages 15-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/15/22